DETAILED ACTION
This is in response to the application filed 18 August 2020, which is a continuation of U.S. Application 15/420,267 (now U.S. Patent 10,788,853) filed 31 January 2017.
Claims 1 - 9 are currently pending in the application. Claims 1 and 6 are independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 August 2020 is being considered by the examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 - 9 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 - 9 of prior U.S. Patent No. 10,788,853. This is a statutory double patenting rejection.
Instant claim 1
10,788,853 claim 1
A circuit comprising: 
A circuit comprising: 
a first flip-flop having a first input, a second input, and an output, the first input configured to receive an interrupt request signal from a second circuit, the second input configured to receive a second clock signal from the second circuit; 
a first flip-flop having a first input, a second input, and an output, the first input configured to receive an interrupt request signal from a second circuit, the second input configured to receive a second clock signal from the second circuit; 
a second flip-flop having a clock input and an output, the clock input coupled to the output of the first flip-flop and the output of the second flip-flop configured to provide an interrupt input signal; and 
a second flip-flop having a clock input and an output, the clock input coupled to the output of the first flip-flop and the output of the second flip-flop configured to provide an interrupt input signal; and 
a third flip-flop having a first input, a second input, and an output, the first input of the third flip-flop configured to receive an acknowledge signal from a first circuit, the second input of the third flip-flop configured to receive a first clock signal from the first circuit, and the output of the third flip-flop configured to provide an interrupt clear signal to the second flip- flop in response to the acknowledgment signal from the first circuit.
a third flip-flop having a first input, a second input, and an output, the first input of the third flip-flop configured to receive an acknowledge signal from a first circuit, the second input of the third flip-flop configured to receive a first clock signal from the first circuit, and the output of the third flip-flop configured to provide an interrupt clear signal to the second flip-flop in response to the acknowledgment signal from the first circuit.


A similar comparison can be made of claims 2 - 9 of the instant application with claims 2 - 9 of Patent-‘853. The only difference between claims of the instant application and the claims of Patent-‘853 are that claims 7 - 9 of the instant application remove the word “comprising” from preamble the claims of Patent-‘853. This change does not change the scope of the claimed invention; thus the claims cover identical subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEVELN whose telephone number is (571)272-9865. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571)272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N./            Examiner, Art Unit 2186                                                                                                                                                                                            


/KIM HUYNH/            Supervisor Patent Examiner, Art Unit 2186